DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed July 26, 2022.   Claims 6, 7 and 13 have been canceled without prejudice. Claims 1-5, 8-12 and 14-18 are pending and an action on the merits is as follows.	

Claim Objections
Claim 18 is objected to because of the following informalities:  This claim includes the limitation “assembly emits light, sound or a magnetic field or along the direction”.  This limitation should be changed to state “assembly emits light, sound or a magnetic field along the direction”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-5, 8-12 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for monitoring a sill gap between a door and sill, does not reasonably provide enablement for measuring the sill gap along a direction of travel of an elevator car.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  It is unclear whether such monitoring must take into consideration effects of vibrations and sudden change in movements of an elevator car, and how such affects are to be countered.  It is further unclear where on an elevator car the sensor assembly would be positioned in order to measure a sill gap at a landing sill, as required in claims 9 and 17.  Therefore these limitations do not meet the enablement requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 16 include the limitation “measure the sill gap as a distance along the direction of travel of an elevator car”. However it is unclear whether the measuring must take into consideration effects of vibrations and sudden change in movements of an elevator car, and if these are to be countered.  It is further unclear where on an elevator car the sensor assembly would be positioned in order to measure a sill gap at a landing sill, as required in claims 9 and 17.  For examining purposes, these limitations are interpreted as stating “measure the sill gap as a vertical distance between the elevator sill and the at least one of the bottom surface of the elevator door and the bottom surface of the gib”.
Claim 18 includes the limitation “sensor assembly emits … along the direction of travel of an elevator car”.  However as shown above, it is unclear whether special considerations are to be made during use, and where on an elevator car the sensor assembly is to be positioned.  For examining purposes, this limitation is interpreted as stating “sensor assembly emits … along the vertical direction”.
Claims 2-5, 9-12, 14, 15 and 17 depend from claims 1 or 8 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 8.

Allowable Subject Matter
Claims 1-5, 8-12 and 14-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 8 and 16: The prior art does not teach nor suggest a sill gap monitoring system, an elevator door system, or a method of monitoring an elevator door sill gap comprising: a sensor assembly configured to sense/monitor a sill gap between a sill and at least one of a bottom surface of an elevator door and a bottom surface of a gib; wherein the sensor assembly is configured to measure the sill gap as a vertical distance between the elevator sill and the at least one of the bottom surface of the elevator door and the bottom surface of the gib; wherein an alert is generated when the sill gap is greater than a sill gap limit.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2-5, 9-12, 14, 15 and 17 depend from claims 1 or 8 and therefore inherit all allowed claim limitations.

Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,569,994 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the current claims are described in the patented claims, or described in the published specification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        October 28, 2022